DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 13, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 23, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 5, 7, 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US Patent Application Publication No. 2004/0000155, previously of record) in view of Beaverson et al (US Patent Application Publication No. 2003/0115895, previously of record).
Regarding claims 1, 5, 7, 8, 10, and 19, Cline et al discloses a variable flow system comprising:
a variable-output pump (20, see figure 1 and paragraph [0038]) configured to provide a flow, wherein the flow provided at lower cooling loads is lower than the flow provided at higher cooling loads (the amount of energy transferred varies directly with mass flow rate; a lower rate of water flow, with all other values fixed, will result in a lower amount of heat transfer),
a chiller (14, see figure 1 and paragraph [0023]) including a compressor (26, see figure 1 and paragraph [0024]) and a heat exchanger (32, see figure 1 and paragraph [0024]),
one or more cooling coils (22, see figure 1 and paragraph [0027]),
a bypass segment (line on which bypass valve 50 is located, see figure 1 and paragraph [0029]) configured to allow the one or more cooling coils to be bypassed;
a first sensor configured to obtain a leaving fluid temperature of the process fluid leaving the heat exchanger (temperature sensor 64, see figure 1 and paragraph [0031]),
a second sensor configured to obtain an entering fluid temperature of the process fluid entering the heat exchanger (152, see figure 1 and paragraph [0042]), and
a processor (controller 52, see paragraph [0030]), connected to the first and second sensors and the compressor, the processor configured to:
determine, based on the leaving fluid temperature of the heat exchanger, whether a stopping threshold is satisfied (see step 70 in figure 2 and paragraph [0031]);

while the compressor is stopped, determine whether a starting threshold is satisfied (see steps 58 and 110 in figure 2) based on the entering fluid temperature of the heat exchanger, wherein the starting threshold is based on a design delta-t value of the chiller in low-load operations and the flow provided at said lower cooling loads (starting threshold is based on the chiller; this is, as claimed, a function of how the person programming the controller was thinking when inputting the starting threshold, instead of necessarily a function of how the controller is configured or programmed).
It is noted that Cline et al. does not explicitly disclose the controller to be configured to:
when the starting threshold is satisfied, determine one or more starting conditions for the compressor, the one or more starting conditions including at least one of:
a delay period wherein the delay period includes a dynamic value increased for each instance of restarting the compressor in a predetermined period of time, or
a soft loading, wherein the compressor is operated at 30% or less of maximum capacity throughout the soft loading; and
starting and operating the compressor according to the one or more starting conditions and in response to the satisfaction of the starting threshold.
However, Beaverson et al. discloses a controller (microprocessor 150, see figure 1) for a chiller system, which is configured to:
while the compressor is stopped, determine whether a starting threshold (cut in temperature, see paragraph [0002]) is satisfied, and, when the starting threshold is satisfied, determine a starting condition for the compressor, the starting condition being a soft load (see flowcharts 7A and 7B of Beaverson, which determine what rate of change is to be targeted; depending upon system conditions, 

Regarding claim 8, the starting condition for the compressor of Beaverson, and therefore of Cline et al. in view of Beaverson, is a soft loading rate of loading, wherein the soft loading rate of loading is a restricted rate of loading the compressor (see figures 7a and 7b of Beaverson).

Regarding claims 7 and 10, the soft loading period of Beaverson, and therefore of Cline et al in view of Beaverson, is determined based on variable flow system design conditions and a temperature measurement (see figures 7a and 7b).

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US Patent Application Publication No. 2004/0000155, previously of record) in view of Beaverson et al (US Patent Application Publication No. 2003/0115895, previously of record) as applied to claim 1 above, and further in view of Harris (US Patent No. 3,573,486).
Regarding claim 3, most elements are disclosed by Cline et al. in view of Beaverson et al, as explicitly addressed in the above rejection of claim 1.
It is noted that Cline et al. in view of Beaverson et al. does not explicitly disclose the soft loading period to be the delay period, which includes a dynamic value increased for each instance of restarting the compressor in a predetermined period of time.
However, Harris is directed to the implementation of a delay period to prevent restarting a compressor (see abstract), with the delay period being a dynamic value which is an increased value for each instance of restarting the compressor in a predetermined period of time (see column 6 lines 12-20; the increased value is used each time there has been a short cycle).


Regarding claims 6 and 9, most elements are disclosed by Cline et al. in view of Beaverson et al, as explicitly addressed in the above rejections of claims 5 and 8.
It is noted that Cline et al. in view of Beaverson et al. does not explicitly disclose the soft loading period to be determined based on the number of starting operations of the compressor in a selected time period.
However, Harris discloses adjusting the control of the compressor in response to the duration of the previous cycle (see column 1 lines 32-35), which is based on the number of starting operations of the compressor in a selected time period.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to determine the soft loading period of the system of Cline et al in view of Beaverson based on the number of starting operations of the compressor in a selected time period, as disclosed by Harris, in order to prevent wasted energy from overshoot of the target temperatures.


Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.

Cline clearly and explicitly discloses using temperatures at different positions with respect to a heat exchanger for the control of the system, because Cline has the temperature sensors at different positions in the same embodiment, as detailed in the above rejection. Additionally, Cline explicitly states in paragraph [0042], which is cited in the above rejection, that the chiller load, which is used to determine stopping each chiller, as also cited and addressed above, is calculated using the difference in water temperature entering and exiting the heat exchangers with the chillers. Therefore, the argument is unpersuasive.
It is argued on page 9 that Cline does not teach the determination of starting conditions as recited.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued on page 9 that Beaverson is directed to pulldown, not to starting a compressor.
As detailed above, Beaverson explicitly discloses that cut in temperatures are known; additionally, the starting step is disclosed by Cline. Furthermore, Beaverson explicitly addresses different operating conditions (greater than or less than 2 degrees temperature difference, as illustrated in figures 7a-7b, previously cited), and “pulldown” generally refers to when there is a large load, such as initial startup or restarting after defrost. Therefore, the argument is unpersuasive.
It is argued on pages 10 and 11 that Harris only discloses two separate mechanical systems providing fixed delay periods, and does not teach or suggest a delay period that is a dynamic value 
The examiner notes that, as recited in claims 1 and 19, the delay period is in fact optional, and is not required. 
Furthermore, for dependent claim 3, which recites that the starting condition must include the delay period, Harris still teaches the use of an increased delay for each instance of restarting within the given time period. Therefore, the argument is unpersuasive.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burr et al (US Patent Application Publication No. 2002/0164255) explicitly states that soft start-ups for compressors are used to prevent current spikes. Kim et al (US Patent Application Publication No. 2003/0205052) discloses the use of a “pre-driving” time, which may be considered a delay before operating the compressor, which is proportional to the time the compressor has been stopped and inversely proportional to the outdoor temperature. Schwarz et al (US Patent Application Publication No. 2004/0237551) discloses a control system which restarts the compressor at “a substantially lower cooling capacity than the maximum cooling capacity”. Wallace et al (US Patent Application Publication No. 2005/0076659) discloses an anti short cycle time in addition to a temperature trip reset time and a minimum off time between cycles, and maintains a short cycle count, but does not disclose changing any of the times in response to the number of compressor restarts within a given period of time. Umeoka et al (US Patent Application Publication No. 2005/0252224) discloses the use of three distinct compressor frequencies, which are used for specific periods of time at compressor .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763